Exhibit 99.2 GUARANTY AND INDEMNIFICATION AGREEMENT This Agreement made this 15th day of February, 2008 by and between nFinanSe Inc., a Nevada corporation having a headquarters address at 3923 Coconut Palm Drive, Suite 107, Tampa, FL33619-1356, on behalf of itself and its wholly owned subsidiary, nFinanSe Payments Inc., (“nFinanSe”), and Jeffrey Porter, an individual having an address at 300 Drakes Landing Road, Suite 175, Greenbrae, CA 94904-3124 (“Guarantor”). WHEREAS, nFinanSe is applying for licensure in 44 states and Washington, D.C., to be licensed as a money transmitter; and WHEREAS, each state in which nFinanSe seeks licensure requires a bond; and WHEREAS, the bonds are initially set at an aggregate amount of $7,191,000; and WHEREAS, the bonding company, International Fidelity Insurance Company (“Surety”), has required that the bonds be collateralized at approximately 25% of the face amount of the bonds; and WHEREAS, nFinanSe has obtained a letter of credit (the “Letter of Credit”) in favor of the bonding company with National Penn Bank (“Bank”); and WHEREAS, Bank has required nFinanSe to provide acceptable guaranty or place other acceptable collateral with the Bank in the face amount of the letter of credit (the “Collateral”); and WHEREAS, nFinanSe has requested of Guarantor to, and Guarantor has agreed to, place the Collateral on deposit with the Bank in exchange for the promises contained herein. NOW, THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Guaranty.Guarantor hereby agrees to place Collateral in the amount of One Million dollars ($1,000,000) on deposit with Bank in order to secure a portion of the Letter of Credit and to execute all documents required by Bank to cause such Collateral deposit to operate as security for nFinanSe’s obligations on the Letter of Credit. 2.Consideration. In consideration for Guarantor’s agreement to provide the Collateral and to execute the Bank documents, nFinanSe hereby agrees to pay to Guarantor a quarterly sum equal to 2% of the amount of the Collateral, in arrears, payable in cash on or before the 15th day of the month following the quarter in which it is earned. Pro rata payments will be made for any quarter in which either the Collateral is held by Bank for less than the full quarter or in the event there is an adjustment in the amount of the Collateral in any quarter.Payments will be made to the address directed by Guarantor. 824589-2 3.Indemnification. (a)Collateral Event.In the event that Bank, for any reason, draws upon the Collateral or provides notice to Guarantor of its intent to draw upon the Collateral (an “Event”), Guarantor will provide immediate notice to nFinanSe of such Event.nFinanSe shall, within 10 days of the receipt of such notice from Guarantor, do one of the following, at its discretion: i.Pay directly to Bank any sum sought by Bank; or ii.Provide such additional collateral to Bank to prevent Bank from drawing upon the Collateral; or iii.In the event that Bank draws upon the Collateral, pay to Guarantor any sum drawn plus an amount equal to 5% of the sum drawn as a penalty. (b)Hold Harmless. nFinanSe agrees to protect, indemnify and hold harmless Guarantor and his heirs, successors and assigns from and against all claims, actions of any nature arising from this Agreement, including, but not limited to any loss of the Collateral. 4.Term and Termination. (a)Term.This Agreement shall be for the term beginning on the date hereof and terminating on February 15, 2009 and shall automatically renew for an additional six (6) months unless terminated as otherwise provided herein. (b)Replacement.
